Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2014

                                     No. 04-14-00427-CV

                          IN THE INTEREST OF J.M.O., A Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on October 15, 2014. Because this is an accelerated appeal from the trial
court’s termination of appellant’s parental rights, no further extensions of time will be
considered.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court